 
EXHIBIT 10.15




 
First Modification Agreement
 


 
August 13, 2009
 
Lifeway Foods, Inc.
Fresh Made, Inc.
Helios Nutrition Limited
Pride of Main Street Dairy, LLC
StarFruit, LLC
c/o 6431 W. Oakton Street
Morton Grove, Illinois 60053
Attention: Edward Smolyansky


 
Re: Modification of that certain LOAN AND SECURITY AGREEMENT dated as of
February 6, 2009 (the "Agreement"), by and between LIFEWAY FOODS, INC., an
Illinois corporation ("Lifeway"), FRESH MADE, INC., a Pennsylvania corporation
("FMI"), LFI ENTERPRISES, INC., an Illinois corporation now dissolved ("LFI"),
HELIOS NUTRITION LIMITED, a Minnesota corporation ("Helios"), PRIDE OF MAIN
STREET DAIRY, LLC, a Minnesota limited liability company ("Pride") and
STARFRUIT, LLC, an Illinois limited liability company ("Starfruit"), and THE
PRIVATEBANK AND TRUST COMPANY (the "Bank"). Lifeway, FMI, Helios, Pride and
Starfruit are hereinafter sometimes individually referred to as a "Borrower" and
collectively as the "Borrowers." Capitalized terms used herein which are not
defined shall have the meanings ascribed to them in the Agreement.
 
Dear Mr. Smolyansky:
 
The Borrowers have requested that the Bank waive the Borrowers' compliance with
Section 10.1 of the Agreement for certain measurement periods and amend Section
10.1 of the Agreement as hereinafter provided. The Bank has agreed to such
waivers and amendments subject to the following:
 
1.   Except as expressly provided in this First Modification Agreement, all
terms and conditions of the Agreement and Loan Documents shall remain in full
force and effect, without modification or limitation, and are hereby ratified
and confirmed in all respects.
 
2.   All representations, warranties and covenants contained in the Agreement
and Loan Documents are hereby reconfirmed as of the date hereof (other than
those representations and warranties related to LFI which has previously been
liquidated and dissolved).
 
3.   From and after the date hereof, Section 10.1 of the Agreement is hereby
amended and restated in its entirety as follows:
 
10.1 Tangible Net Worth  As of the end of each of its fiscal quarters
(commencing the fiscal quarter ending June 30, 2009), the Borrowers and their
Subsidiaries shall maintain consolidated Tangible Net Worth in an amount not
less than Seven Million Five Hundred Thousand and 00/100 Dollars
($7,500,000.00), plus thirty percent (30.00%) of the aggregate consolidated
fiscal year to date Net Income earned by the Borrowers and their Subsidiaries
during all previous fiscal years (commencing with the fiscal year ending on
December 31, 2009), provided, however, that net losses incurred in any fiscal
year of the Borrowers or its Subsidiaries shall not be subtracted in the
determination of the Tangible Net Worth requirement


 
 

--------------------------------------------------------------------------------

 
August 13, 2009
Page 2 of 3
 
4.   The Bank waives Borrowers' compliance with Section 10.1 [Tangible Net
Worth] of the Agreement in respect of Borrower's fiscal quarter ended March 31,
2009 (collectively, the "Subject Defaults"). From and after the date of this
First Modification Agreement, Bank hereby waives its right to pursue its
remedies on account of the Subject Defaults. Such waivers (a) shall not be
deemed to extend to any other Event of Default which has arisen or may hereafter
arise, whether or not known to the Bank or any Borrower on the date hereof, (b)
shall not be deemed to effect any amendment of the Agreement or any of the other
Loan Documents, all of which shall remain in full force and effect in accordance
with their respective terms except as expressly amended hereby and (c) shall not
be deemed to establish a custom or course of dealing between Borrowers and Bank.
 
5.   This First Modification Agreement shall not constitute a consent to any
other inaction or action by the Borrowers (including, but not limited to, any
default, whether known or undiscovered under the Agreement or Loan Documents)
nor shall it operate as a waiver of any other right, power, or remedy of the
Bank under, or of any provision contained in, the Agreement or any Loan Document
or under applicable law (all of which rights and remedies are hereby expressly
reserved by the Bank), except as specifically provided herein. Without limiting
the Bank's rights upon the occurrence of any default under the Agreement or Loan
Documents, in the event any Borrower fails to comply with any requirement of
this First Modification Agreement, such failure shall constitute a default under
the Agreement entitling the Bank to pursue all remedies available to it under
the Agreement and/or Loan Documents. Nothing in this First Modification
Agreement, any other correspondence, any oral communications between the Bank
and any Borrower or the making of any advances to any Borrower under the
Agreement or Loan Documents shall be construed to be or is a waiver,
modification or release of any other default, whether now existing or hereafter
arising, or any of the Bank's rights and remedies under the Agreement or Loan
Documents or any other documents or agreements applicable to the loans evidenced
thereby.
 
6.   The Borrowers, jointly and severally, represent and warrant that the
execution, delivery and performance of this First Modification Agreement are
within the authority of Borrowers and have been duly authorized by all necessary
action.
 
7.   This First Modification Agreement shall only become effective upon
execution by the Borrowers and the Bank.
 
8.   Wherever possible, each provision of this First Modification Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law. If, however, any provision of this First Modification Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
First Modification Agreement, unless the ineffectiveness of such provision
materially and adversely alters the benefits accruing to either party hereunder.
 
9.   This First Modification Agreement may be executed in counterparts, each of
which, when taken together, shall constitute one and the same instrument.
Receipt of an executed signature page to this letter by facsimile or other
electronic transmission shall constitute effective delivery thereof.
 


 


 
 

--------------------------------------------------------------------------------

 

August 13, 2009
Page 3 of 3
 
Please sign and date this letter in the space provided below indicating your
acceptance of the terms of this First Modification Agreement.
 

 
Sincerely,
 
THE PRIVATEBANK AND TRUST COMPANY
 
By:  /s/ Thomas G. Estey

--------------------------------------------------------------------------------

Name:   Thomas G. Estey
Title:     Managing Director
 

 
BORROWERS:


ACKNOWLEDGED AND AGREED:  August 13, 2009


LIFEWAY FOODS, INC.


By: /s/ Julie Smolyanksy
Title:  CEO




FRESH MADE, INC.


By: /s/ Edward Smolyanksy
Title:  President CEO




HELIOS NUTRITION LIMITED
By: /s/ Julie Smolyanksy
Title:  CEO




PRIDE OF MAIN STREET DAIRY, LLC
By: /s/ Julie Smolyanksy
Title:  CEO




STARFRUIT, LLC
By: /s/ Julie Smolyanksy
Title:  CEO


 

 

 
 
 

--------------------------------------------------------------------------------

 